Title: From George Washington to Henry Knox, 28 May 1781
From: Washington, George
To: Knox, Henry


                        

                            Dear SirHead Quarters New Windsor May 28th 1781
                        
                        As you are perfectly acquainted with the Measures which have been concerted with the Count De Rochambeau, I
                            have only to request that you will be pleased to make all the necessary Estimates of Articles wanted in your Department,
                            and also put the whole business for the Operation (so far as is within your reach) in the best train of execution, which
                            our embarrassed circumstances will possibly admit. Under the present appearances of an evacuation of New
                            York, I think it will be more adviseable to draw the Stores from the Eastward rather than
                            from the Southward.
                        I enclose you Letters from Brigr General Clinton, and Capt. Moodie respecting Stores for the Northward, part
                            of which I understand from General St Clair, have been sent—I wish you to attend to the matter, and give such further
                            Orders as you may think necessary on the subject. You will be so good as to return the Enclosure to me, when you have done
                            with them. I am Dear Sir With the greatest regard & esteem Your Most Obedient Servant

                    